Title: To James Madison from John Mitchell, 11 September 1808
From: Mitchell, John
To: Madison, James



Sir,
Philadelphia 11 Sept. 1808

It is with reluctance that I intrude on you to solicit your Attention to a Business which personally concerns Me, & which I should have noticed to You When I had the pleasure of seeing you at Washington, had I not had the hope that the first Arrival from france would have brought Me information that General Armstrong had finished it; the inclosed extract of a Letter received this day shews that it is not.  The case is as follows.
In the Month of Novemb. 1795 I employed Mr. Ambrose Perrotin to dispose of a Parcell of flour, Rice &c (imported from Amboy at Havre) to the french Government.  (I had then been but a few days in france & unaccustomed to the forms & Bureaux)  He effected the Sale pble. in Cash on delivry, either in Specie or Assignats at the Course of the day.  Mr. Perrotin was to receive his Commission for the Sale. The delivry was made & receipted for, and sundry payments Made on Account; a Balance of 60,694: 16: 9 remaind, for which I put in a claim so soon as the Bureau for liquidating American claims under the Treaty for the Purchase of Louisianna was Opened.  The claim was admitted by our Commissioners & Certifyed in the Usual form: But the french Bureau for a length of time rejected it, under a plea that it was not an American debt, as my Agent had not declared at the time he sold it was for Account of a Citizen of the U. S.  I satisfyed them on producing the Certificate of the first Merchants in france as well frenchmen as foreigners that it was not the Usage nor ever had been to declare for What Account they sold & more espetially when payment was to be made on delivry.  The Book of Perrotin declares he sold for My Account.  He made his declaration & recorded it with Mr. Fulwar Skipwith our Consul at Paris, and also before a Notary Public in Paris to give it evry legal form.  Notwithstanding this and the repeated Aplication of Mr. Livingston and Mr. Armstrong it remaind un Paid untill the funds were nearly expended, when the Minister of the french Treasury at length Consented to pay Me a proportion of the sum then remaining & which would not have produced but little more than 20,000 francs instead of 60,694:76:9 principal, and upwards of 10 years interest.  Thus I was desirous to receive and present a Claim here for the Balance, and I often see & wrote Mr. Armstrong Urging him to Obtain Payment, and in December last, I received on Account, one set of Bill in favor of Mr. Perignon for fr $1000, & another set in favor of Mr. L. Callaghan for 4000, together five thousand francs, on the Treasury of the U. S. a few days after which I left Paris to take Passage for the U S. leaving a power of Atty. with Mr. Warden (Secy. of Mr. A) & a Mr. A. Alexander, to receive the Balance.  The extract inclosed shews that nothing more has been received, and I am very Apprehensive that without the exertion of General Armstrong, or the interference of our Goverment, the remainder will for ever remain unpaid.  Permitt Me then Sir to solicit that in your letters to Genl. Armstrong that you will notice My Application here and request that he will demand payment of the french Treasury for the Balance that remains due Me.  The General is perfectly acquainted with the Business and convinced of the justness of the Claim, nor do I doubt his readiness and desire to obtain payment for Me, for I Know he has writen in the strongest terms to the Minister of the french Treasury respecting it, but a letter from you will enable him again to Urge it & with aditional force, citeing your letter.  Your Complying with the request will greatly Oblige Me, And permitt Me to Assure you that I am with the greatest Consideration and respect Sir, Your Most Obedient & Very Hbl Servt.,

John Mitchell


May I be permitted to recall to your mind My application, to be employed when any vacancy under the Goverment may offer.



   Pr. acct. settled at the Bureau central to which is to be aded the Interest agreeable to the Treaty

